430 F.2d 1261
Terry Lynn DUNN et al., Plaintiffs-Appellants,v.LIVINGSTON PARISH SCHOOL BOARD et al., Defendants-Appellees.
No. 30107.
United States Court of Appeals, Fifth Circuit.
Aug. 14, 1970.

William R. Traub, Philadephia, Pa., A. P. Tureaud, A. M. Trudeau, Jr., New Orleans, La., Norman J. Chachkin, Jack Greenberg, New York City, Duane, Morris & Heckscher, Philadelphia, Pa., for appellants.
Leonard E. Yokum, Dist. Atty., Amite, La., Jack P. F. Gremillion, Atty. Gen., of Louisiana, Baton Rouge, La., for appellees.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.

BY THE COURT:

1
Pursuant to the authority contained in 28 U.S.C.A. 2106, the District Court is directed to take the following steps:

1.

2
File a table showing the school population, by race, in each elementary, junior high, and senior high school, and technical and special school within the Livingston Parish school district during the 1968-69 and 1969-70 school years, and the projected enrollment, by race, in each of the above schools during the 1970-71 school year;

2.

3
File a table showing the student capacity of each elementary, junior high, and senior high school, and technical and special school within the Livingston Parish school district during the 1968-69, 1969-70, and 1970-71 school years;

3.

4
File maps graphically presenting for the 1968-69 and 1969-70 school years, and for the present time, the following information:


5
(a) the name and location of each school within the school district and the distance between schools;


6
(b) the location of all students in the school district, by race;

4.

7
Describe in detail the transportation system operated by the Livingston Parish School Board within the school district giving the following information for the 1968-69 and 1969-70 school years and projecting the information for the 1970-71 school year:


8
(a) the number of buses used in this area, the names of all elementary, junior high, and senior high schools, and technical and special schools to and from which students are bussed and the number and race of the students transported daily by bus;


9
(b) whether any Negro elementary student is bussed past a white elementary school and whether any white elementary student is bussed past a Negro elementary school;


10
(c) whether any Negro junior high student is bussed past a white junior high school, and whether any white junior high student is bussed past a Negro junior high school;


11
(d) whether any Negro senior high student is bussed past a white senior high school, and whether any white senior high student is bussed past a Negro high school;

5.

12
Give brief descriptions of any present or proposed construction or expansion of school facilities;

6.

13
Describe the school board's plans for the retention and reassignment of nontenured Negro teachers and staff working in Negro schools, as well as its criteria for future hiring and its promotional policies for teachers and staff;

7.

14
File the desegregation plan for Livingston Parish submitted by the Office of Education, United States Department of Health, Education and Welfare;

8.

15
File findings of fact and conclusions of law justifying on a constitutional basis the July 25, 1969, decision closing all Negro schools.


16
The information hereinabove required shall be filed with this court within twenty (20) days from the date hereof.  Jurisdiction of this case is retained in this court during the limited remand for the purposes herein stated.


17
Remanded for further proceedings consistent herewith.